EXHIBIT 99.2 PARKVIDA GROUP, INC. INDEX TO UNAUDITED CONSOLIDATED PRO-FORMA FINANCIAL STATEMENTS June 30, 2011 and December 31, 2010 Page Introduction to Pro-Forma Financial Statements F-2 Balance Sheets as at June 30, 2011 F-3 Statements of Operations for the six months ended June 30, 2011 F-4 Statements of Operations for the year ended December 31, 2010 F-5 Notes to Pro-Forma Financial Statements F-6 F-1 PARKVIDA GROUP, INC. INTRODUCTION TO UNAUDITED PRO-FORMA CONSOLIDATED BALANCE SHEETS AND STATEMENTS OF OPERATIONS June 30, 2011 and December 31, 2010 The following unaudited pro-forma consolidated balance sheets and statements of operations give effect to ParkVida Group Inc.s (ParkVida) purchase of all of the outstanding shares of JBP, S.R.L. (JBP), pursuant to their August 20, 2010 purchase agreement, and are based on the estimates and assumptions set forth below and in the notes to such statements which include pro-forma adjustments. This pro-forma information has been prepared utilizing the historical financial statements of ParkVida and JBP. This information should be read in conjunction with the historical financial statements and notes thereto. The pro-forma financial data has been included as required by the rules and regulations of the SEC and is provided for comparative purposes only. The pro-forma financial data does not purport to be indicative of the results which actually would have been obtained if the purchase agreement had been effected on the date or dates indicated or of those results which may be obtained in the future. On August 20, 2010, ParkVida (formerly Montana Mining Corp.) agreed to buy all of the outstanding shares of JBP in exchange for fifteen million two hundred and eighty-two thousand one hundred and twenty (15,282,120) shares of $0.001 par value common stock and six million eight hundred and twenty-four thousand and three hundred (6,824,300) share purchase warrants exercisable within ten years of the date of grant at an exercise price of $0.005 a share. As part of the August 20, 2010 purchase agreement, ParkVida agreed to issue at closing of the purchase agreement a finders fee of one million five hundred twenty-eight thousand two hundred and twelve (1,528,212) shares of $0.001 par value common stock and six hundred eighty-two thousand four hundred and thirty (682,430) share purchase warrants exercisable within ten years of the date of grant at an exercise price of $0.06 a share. The acquisition was accounted for as a recapitalization effected by a share exchange, wherein JBP is considered the acquirer for accounting and financial reporting purposes. The assets and liabilities of the acquired entity have been brought forward at their historical book value and no goodwill has been recognized, as required by the rules and regulations of the SEC. The issued common stock is that of ParkVida, and the accumulated deficit is that of JBP. The unaudited pro-forma consolidated balance sheet set forth below represents the combined financial position of ParkVida and JBP as of June 30, 2011 , as if the reverse acquisition occurred on June 30, 2011 .The unaudited pro-forma consolidated statements of operations set forth below represent the combined results of operations of ParkVida and JBP, as if the reverse acquisition occurred on the first day of the periods presented therein. F-2 Exhibit 99.2 PARKVIDA GROUP, INC. (A Development Stage Company) UNAUDITED CONSOLIDATED PRO-FORMA BALANCE SHEETS June 30, 2011 Pro-Forma Pro-Forma ASSETS ParkVida JBP Adjustments Consolidated Current assets: Cash and cash equivalents $ 132,136 - - 132,136 Prepaid expenses - 41,788 - 41,788 Total current assets 132,136 41,788 - 175,924 Interest receivable 19,260 - (19,260) - Note receivable 556,771 - (556,771) - Property and equipment, net - 692,731 - 692,731 Total assets $ 708,167 734,519 (576,031) 866,655 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable $ 3,622 28,151 - 31,773 Accrued expenses - 19,260 (19,260) - Related party payable 3,300 - - 3,300 Note payable - 556,771 (556,771) - Total current liabilities 6,922 604,182 (576,031) 35,073 Commitments and contingencies Stockholders' equity (deficit): Preferred stock - Common stock 23,677 3,144 13,666 40,487 Additional paid-in capital 1,074,973 751,880 (411,071) 1,415,782 Deficit accumulated during the development stage (397,405) (624,687) 397,405 (624,687) Total stockholders' equity (deficit) 701,245 130,337 - 831,582 Total liabilities and stockholders' equity (deficit) $ 708,167 734,519 (576,031) 866,655 F-3 PARKVIDA GROUP, INC. (A Development Stage Company) UNAUDITED CONSOLIDATED PRO-FORMA STATEMENTS OF OPERATIONS Six Months Ended June 30, 2011 Pro-Forma Pro-Forma ParkVida JBP Adjustments Consolidated Revenues, net $ - General and administrative expenses 30,112 125,788 - 155,900 Loss from operations (30,112) (125,788) - (155,900) Other income (expense): Interest income 14,762 - (14,391) 371 Interest expense - (14,391) 14,391 - 14,762 (14,391) - 371 Loss before provision for income taxes (15,350) (140,179) - (155,529) Provision for income taxes - Net loss $ (15,350) (140,179) - (155,529) F-4 PARKVIDA GROUP, INC. (A Development Stage Company) UNAUDITED CONSOLIDATED PRO-FORMA STATEMENTS OF OPERATIONS Year Ended December 31, 2010 Pro-Forma Pro-Forma ParkVida JBP Adjustments Consolidated Revenues, net $ - General and administrative expenses 55,582 240,022 - 295,604 Loss from operations (55,582) - (295,604) Other income (expense): Interest income 11,343 - (4,870) 6,473 Interest expense (48,733) (4,870) 4,870 (48,733) Gain on sale of PWS rights 23,887 - - 23,887 (13,503) (4,870) - (18,373) Loss before provision for income taxes (69,085) - (313,977) Provision for income taxes - Net loss $ (69,085) - (313,977) F-5 PARKVIDA GROUP, INC. NOTES TO UNAUDITED CONSOLIDATED PRO-FORMA BALANCE SHEETS AND STATEMENTS OF OPERATIONS June 30, 2011 and December 31, 2010 The pro-forma consolidated financial statements do not purport to be indicative of the results which could actually have been obtained if the purchase agreement had been consummated on the date or dates indicated or which may be obtained in the future. The pro-forma adjustments were based on the preliminary information available at the time of the preparation of the unaudited pro-forma consolidated financial information.In addition, the unaudited pro-forma consolidated financial information gives effect only to the adjustments set forth in the accompanying notes and does not reflect any restructuring or acquisition related costs, or any potential cost savings or other synergies that management expects to realize as a result of the acquisition.The unaudited pro-forma consolidated financial information, including the notes thereto, are qualified in their entirety by reference to, and should be read in conjunction with, the historical consolidated financial statements attached to this Information Statement. The adjustments to the unaudited pro-forma consolidated financial information as of June 30, 2011 and December 31, 2010 in connection with the proposed acquisition are presented below: To eliminate an intercompany note receivable/payable and related accrued interest receivable/payable. To record the acquisition of JBP by ParkVida as a recapitalization and to record a related faciliation fee through the collective issuance of 16,810,332 shares of ParkVida common stock. To eliminate intercompany interest income and expense at June 30, 2011. To eliminate intercompany interest income and expense at December 31, 2010. F-6
